Citation Nr: 1203102	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  04-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees, to include as secondary to service-connected bilateral knee disabilities. 

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and plica syndrome, status post arthroscopic excision of plica. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.  

The Veteran testified at an RO formal hearing in October 2004 and at a video-conference hearing before the undersigned Veterans Law Judge in October 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Veteran's claims were remanded by the Board on two previous occasions, in March 2008 and July 2010, and on each occasion the Board requested that the Veteran be provided with a VA examination.  As the Board concludes that notice regarding the requested VA examination was sent to an incorrect address, the Veteran's claims are once again remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were initially remanded by the Board in March 2008 to provide the Veteran with appropriate notice and to afford him a new VA examination with regard to both his right knee patellofemoral and plica syndrome increased rating claim and his service connection claim for bilateral knee arthritis, to include as secondary to his service-connected bilateral knee patellofemoral and plica syndrome.  At the time of the 2008 Remand, a 2004 VA joints examination was of record, and the examination report addressed the severity of the Veteran's service-connected right knee disability and included an opinion regarding the relationship between the Veteran's service-connected knee disabilities and his knee arthritis.  Nevertheless, the Board determined that these findings were too stale to assess the current severity of the Veteran's service-connected right knee disability and that an opinion addressing a theory of direct service connection with regard to the Veteran's bilateral knee arthritis claims, as well as secondary service connection, should be obtained.

In July 2010, the Board once again remanded the Veteran's claims to afford him a new VA examination, as the Veteran contended that he did not receive timely notice of his scheduled examination and that his scheduled examination was at a location a great distance from his home.  Accordingly, the Board instructed that the Veteran should again be scheduled for a VA examination at a location most convenient to him and that if the Veteran failed to appear for the scheduled examination, a notice sent to his last known address reflecting that the Veteran had been advised of the scheduled examination prior to the examination date should be associated with the claims file.  

The record reflects that in July 2010, the Veteran was scheduled for a VA examination.  Since, however, the notice to report used an incorrect address (Bossier City rather than Zachary, Louisiana), a second examination was scheduled in June 2011, at the VA Medical Center (VAMC) in Shreveport, Louisiana.  However, the Shreveport VAMC evidently cancelled the scheduled examination, noting that the Veteran's address was not within the jurisdiction of the Shreveport VAMC.  No follow-up scheduling was accomplished, and thus, the examination requested by the Board in 2008 and 2010, still has not been accomplished.  

Given the above, the Veteran should once again be scheduled for the VA examination requested in the Board's 2008 and 2010 Remands.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected right knee right disability and etiology of any knee arthritis found present.  The notice should be sent to the Veteran's current address of record.  The complete claims folder should be made available to the examiner prior to the examination.  A notation that a complete review of the Veteran's records took place should be included in the examination report, along with an indication that the Veterans complete medical history was considered when formulating any and all opinions.

Any tests or specialized evaluations deemed necessary should be conducted.  It is also requested that the examiner render an opinion as to whether it is as likely as not that any knee arthritis found present is related to service, any incident therein, or is caused or aggravated by the Veteran's currently service connected knee disabilities, ("patellofemoral syndrome and plica syndrome, left knee, post operative arthroscopic excision of plica" and "patellofemoral syndrome and plica syndrome, right knee, postoperative excision of plica").  A complete rationale for any opinion expressed should be included in the examination report.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of these claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent prior to the examination to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Following the above, the record should be reviewed, any additional development accomplished, including obtaining records of any more recent relevant treatment as may become known, and the claims readjudicated.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


